Case 19-11007-elf        Doc 55    Filed 01/31/20 Entered 01/31/20 08:40:14           Desc Main
                                   Document      Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                (PHILADELPHIA)

IN RE:
James E. Weaver, Jr. and Diane D Weaver           CHAPTER 13
       Debtors
                                                  CASE NO.: 19-11007-elf

                                                  HEARING DATE: February 25, 2020
                                                  TIME: 11:00 AM
                                                  LOCATION: COURTROOM #1

 TRUMARK FINANCIAL CREDIT UNION, FOR RELIEF FROM THE AUTOMATIC
 STAY PROVISIONS OF 11 U.S.C. § 362(A) TO PERMIT MOVANT TO COMMENCE
  OR CONTINUE FORECLOSURE PROCEEDINGS ON 28 HILLBROOK CIRCLE,
                           MALVERN, PA 19355

         AND NOW COMES, TruMark Financial Credit Union (“Movant”), by and through its
attorneys, Hill Wallack LLP, and respectfully represents as follows:
         1.     This Motion (the “Motion”) is filed by Movant for relief from the automatic stay
provisions of 11 U.S.C. §362(a) to permit Movant to continue its foreclosure on real property
located at 28 Hillbrook Circle, Malvern, PA 19355 (the “Mortgaged Premises”).

         2.     On or about June 26, 2014, Diane D. Weaver (“Borrower”) executed and
delivered to Movant a Promissory Note (“Promissory Note”) in the principal amount of
$273,900.00. A true and correct copy of the Promissory Note is attached hereto and made a part
hereof as Exhibit “A.”

         3.     To secure the obligations under the Promissory Note, Borrower and James E.
Weaver, Jr. (known collectively as “Debtors”) granted Movant a valid, enforceable, and recorded
first lien and mortgage (the “First Mortgage”) on the Mortgaged Premises, all of the terms of
which are incorporated herein by reference as if fully set forth at length, which the Mortgage was
thereafter recorded in the Chester County Recorder of Deeds Office on July 1, 2014 in Book
8946 at Page 135 as Document No. 11353045. A true and correct copy of the Mortgage is
attached hereto and made a part hereof as Exhibit “B.”




{Y0602217; 1}
Case 19-11007-elf        Doc 55     Filed 01/31/20 Entered 01/31/20 08:40:14             Desc Main
                                    Document      Page 2 of 3



         4.     Thereafter, on or about March 12, 2016, Debtors executed and delivered to
Movant a Home Equity Revolving Credit Mortgage (“HERCM”) in the principal amount of
$28,000.00 on the Mortgaged Premises, all of the terms of which are incorporated herein by
reference as if fully set forth at length, which the HERCM was thereafter recorded in the Chester
County Recorder of Deeds Office on March 29, 2016 in Book 9283 at Page 2096 as Document
No. 11464763. A true and correct copy of the HERCM is attached hereto and made a part hereof
as Exhibit “C.”

         5.     On February 19, 2019, Debtors filed petition for relief under Chapter 13 of the
United States Bankruptcy Code.

         6.     The Debtors listed the current value of the Property in Schedule A/B in the
amount $341,301.60.

         7.     As of the Petition Date, Movant is the holder of two (2) secured claims. Proof of
Claim 8 filed March 21, 2019, regarding the First Mortgage is in the amount of $272,664.74 with
pre-petition arrears due in the amount of $19,172.93 together with additional legal fees and costs
and taxes due and payable on the Mortgaged Premises. Amended Proof of Claim 9, filed April
12, 2019, regarding the HERCM is in the amount of $30,089.66 with pre-petition arrears due in
the amount of $2,375.10 together with additional legal fees and costs and taxes due and payable
on the Mortgaged Premises.

         8.     The current monthly payment on the First Mortgage is $1,873.07.

         9.     The current monthly payment on the HERCM is $224.00.

         10.    The Debtors’ Plan was confirmed September 17, 2019. The Plan states the
Debtors are to make regular payments directly to the Creditor.

         11.    The Debtors are currently in arrears post-petition for their failure to pay the post-
petition payments under the First Mortgage due August 1, 2019 through January 1, 2020 for a
total due in the amount of $11,238.42.




{Y0602217; 1}
Case 19-11007-elf        Doc 55     Filed 01/31/20 Entered 01/31/20 08:40:14             Desc Main
                                    Document      Page 3 of 3



         12.    The Debtors are currently in arrears post-petition for their failure to pay the post-
petition payments under the HERCM due August 1, 2019 through January 1, 2020 for a total due
in the amount of $1,344.00.

         13.    Consequently, Movant is entitled to relief from the automatic stay pursuant to 11
U.S.C. § 362(d) (1) as the Debtors have defaulted on the confirmed Chapter 13 Plan.

         WHEREFORE, TruMark Financial Credit Union respectfully requests that this Court
enter an Order granting relief from the automatic stay provisions of 11 U.S.C. § 362(a) to allow
Movant to proceed in its foreclosure of the Mortgaged Premises, to name the Debtor in the
foreclosure suit solely for the purpose of foreclosing their interests in the Mortgaged Premises,
and to allow Movant, or any other purchaser at the Sheriff’s Sale, to take any legal action
necessary to gain possession of the Mortgaged Premises.
                                                       Respectfully submitted,

                                                       By: /s/ Michael J. Shavel
                                                       Michael J. Shavel, Esq., Attorney ID 60554
                                                       Hill Wallack, LLP
                                                       777 Township Line Road, Suite 250
                                                       Yardley, PA 19067
                                                       Telephone 215-579-7700
                                                       Facsimile 215-579-9248
                                                       Email: mshavel@hillwallack.com




{Y0602217; 1}
